Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

TITLE
	Amend the title to: IMAGE FORMING APPARATUS, IMAGE FORMING METHOD AND IMAGE FORMING PROGRAM CAPABLE OF IMPROVING CLEANING PERFORMANCE BY A CLEANING BLADE

SPECIFICATION
In paragraph [0011], line 5, change “the image forming apparatus” to --- an image forming apparatus ---.
In paragraph [0028], line 1, after “image forming unit” insert --- 140 ---.

In paragraph [0029], line 5, change “through the” to --- through ---.
In paragraph [0077], line 4, change “not the print” to --- not a print ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-11 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: an image carrier that carries a toner image including toner; a driver that rotates the image carrier; a toner remover that comes in contact with the image carrier and removes toner remaining on the image carrier while the image carrier is rotated in a forward direction by the driver; and a hardware processor that evaluates a degree of deterioration of the image carrier or the toner remover, determines a number of times of execution of removal operation in which the image carrier is rotated in a reverse direction and then rotated in the forward direction, on the basis of the degree of deterioration, and controls the driver to 

Claim 12 is allowable over the prior art of record because the prior art of record fails to teach or suggest an image forming method including: carrying a toner image including toner by an image carrier; rotating the image carrier by a driver; removing toner remaining on the image carrier by a toner remover that comes in contact with the image carrier while the image carrier is rotated in a forward direction by the driver; evaluating a degree of deterioration of the image carrier or the toner remover; determining a number of times of execution of removal operation in which the image carrier is rotated in a reverse direction and then rotated in the forward direction, on the basis of the degree of deterioration; and executing, by the driver, the removal operation the number of times of execution determined.

Claim 13 is allowable over the prior art of record because the prior art of record fails to teach or suggest a non-transitory recording medium storing a computer readable image forming program executed by a computer that controls an image forming apparatus, the image forming program causing the computer to execute: carrying a toner image including toner by .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inada et al disclose an image forming device including a drive unit that rotates an image carrier in a reverse direction while a cleaning member is contacting with the surface of the 
Yagi discloses an image forming apparatus in which an intermediate transfer belt is moved, with a prescribed timing, in a reverse direction until a step section passes from a rear face side to a front face side of a blade edge at least once in a state that the blade edge is in sliding contact with the belt surface.
Adachi et al disclose an image forming apparatus that includes a control part that rotates a transfer belt in a direction opposite to a rotation direction of the transfer belt during image formation.  This prevents foreign material from being trapped between the transfer belt and a sheet member.
Mori et al disclose an image forming apparatus that includes: an image bearing member configured to be forwardly and reversely rotatable; a cleaning blade configured to contact the image bearing member and scrape toner from the image bearing member; a driving section configured to rotationally drive the image bearing member; and a control section configured to control the driving section.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
February 15, 2022